UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1964



BARRY GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM K. SUTER, Clerk; CLAYTON R. HIGGINS,
JR.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-05-1674-3)


Submitted:   January 31, 2006           Decided:     February 10, 2006


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Barry Green, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his civil action without prejudice.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.   See Green v. Suter, No. CA-05-

1674-3 (D.S.C. Aug. 18, 2005).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -